Citation Nr: 1024705	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-03 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for memory loss, to include 
as a due to an undiagnosed illness.  

3.  Entitlement to service connection for a lumbar spine 
disability. 

4.  Entitlement to service connection for a right knee 
disability. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.  

This case is before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from adverse action by the Department of 
Veterans Affairs (hereinafter VA) Regional Office in Houston, 
Texas, (hereinafter RO).  It was previously remanded by the Board 
in July 2007.  

In March 2007, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The July 2007 remand requested that the RO obtain the Veteran's 
service personnel records and records documenting the nature of 
the Veteran's Reserves service and any medical treatment records 
from such service.  Attempts to obtain information have been 
unsuccessful, although it does not appear any inquiry has been 
directed to either the Naval & Marine Corps Reserve Center, 
Houston where some of the reserve records that are associated 
with the claims file indicate the records are maintained, or to 
the unit the Veteran recently identified as the one with which he 
is currently serving, CHB 13 B, (understood to mean an element of 
Cargo Handling Battalion 13).  Inquiries to these locations 
should be made before a final determination is entered.  
Likewise, an inquiry should be made to the Navy Personnel 
Command, PERS-312E, 5720 Integrity Drive, Millington TN 38055-
3120.  

With respect to the claim for service connection for a 
psychiatric disorder to include PTSD, the examination conducted 
in January 2010 reflected a diagnosis of PTSD.  At this 
examination and as consistently contended by the Veteran 
throughout the years, he asserted that the in-service stressor 
which has resulted in PTSD was having to pull a dead body aboard 
the ship he was serving on, the U.S.S. Elliott.  Official 
military records document that the Veteran served aboard the 
U.S.S. Elliott from November 1989 to July 1992, and the Veteran 
indicated in a statement received in August 2005 that the 
incident involving pulling the dead body aboard the U.S.S. 
Elliott occurred in November or December 1991.  In light of the 
current diagnosis of PTSD and the Veteran's consistent assertions 
with regard to his stressor, the Board will request that the RO 
obtain the deck logs from the U.S.S. Elliott to attempt to 
document the Veteran's stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make further attempts to 
obtain the Veteran's reserve service 
personnel and treatment/medical records, 
including by contacting the following: 

      a.)  Navy Personnel Command,
      PERS-312E 
5720 Integrity Drive, Millington TN 
38055-3120; 

b.)  The Naval and Marine Corps 
Reserve Center, Houston Texas

c.)  Cargo Handling Battalion, 13 
(apparently headquartered in Gulfport, 
Mississippi).

Appropriate inquiry to the Veteran or other 
sources (e.g. the Internet) should be made 
for purposes of obtaining complete 
addresses.  The efforts made to obtain 
these records should be documented, and if 
none are found, a formal finding to that 
effect should be prepared.  

2.  The RO should attempt to obtain and 
associate with the claims file, the deck 
logs or similar reports from the U.S.S. 
Elliott as would contain an entry 
reflecting the recovery of a human body 
from the sea by personnel from that ship 
between November 1991 and December 1991. 

3.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


